     Case: 1:19-cr-00664 Document #: 7 Filed: 09/03/19 Page 1 of 1 PageID #:13




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
UNITED STATES OF AMERICA                       )
                                               )      No. 19 CR 664
                  v.                           )
                                               )      Honorable Charles Norgle
TUQIANG XIE, also known as “Tony Xie”          )
                                               )


                    DESIGNATION OF ATTORNEYS FOR THE GOVERNMENT

The United States of America, by and through its attorney, John R. Lausch, Jr., United States

Attorney for the Northern District of Illinois, hereby presents notice that the undersigned Trial

Attorneys have been designated to represent the government in the above‐captioned matter.

                                                     Respectfully submitted,

                                                     JOHN R. LAUSCH, JR. United
                                                     States Attorney


                                             By:      /s/ Erin S. Mellen
                                                     ERIN S. MELLEN
                                                     Trial Attorney
                                                     Tax Division
                                                     United States Department of Justice
                                                     150 M Street, NE
                                                     Washington, D.C. 20005
                                                     (202)305‐4075

                                                     /s/ Matthew R. Hoffman
                                                     MATTHEW R. HOFFMAN
                                                     Trial Attorney
                                                     Tax Division
                                                     United States Department of Justice
                                                     150 M Street, NE
                                                     Washington, D.C. 20005
